Title: To Benjamin Franklin from William Alexander, 3 March 1782
From: Alexander, William
To: Franklin, Benjamin


My dear Sir,
Ostend Sunday 9 at Night 3. March 1782.
Altho’ I expect to see you in a Day or two after this comes to hand, I cannot let slip the Opportunity of M. Moore formerly with Mr. Williams to inform you that the addresses in Consequences of the Question carried on Wednesday, was carried to the King by the whole Opposition on Friday, That the answer after the common place phrazes and the repetition of the Substance of the adresses was declaring his Disposition to comply with it—and that of pushing the War with Vigour agt. the common Enemies until a safe & honble. Peace could be obtained which was his most earnest wish. This is the Sense as delivered to me Friday evening by a member present. I have several Letters for you which I will deliver on my arrival & can give you a good deal of the Sentiments of Parties in England— I left London Yesterday. You will have all our public News up to Thursday. The 1st. Payment 15. per Ct. was made on the New Loan Friday & Stock, was got up 2 per Ct. thereafter. I had the good Fortune to get Gouverneur & Curson liberated after Mr. Hodgson had tried it in vain. I beg that your Son will drop a Line to St. Germain to let them know I am here well and will be with them by Wednesday barring accidents— their Brother Bob is wt. me. Mr. Moore goes away just now so have only time to suscribe myself wt. the most sincere Esteem, dear Sir, Your most hble. St.
(signed) W. Alexander.
 
Endorsed: Mr Alexander March 3. 1782
